Citation Nr: 1454749	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for glaucoma of the left eye, to include as secondary to service-connected human immunodeficiency virus (HIV).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984, with additional service in the Texas Air National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in August 2013.  A transcript of the hearing is of record.

The Board remanded the case for further development in January 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System.  The Virtual VA electronic claims file contains the Board hearing transcript.



FINDING OF FACT

Glaucoma of the left eye did not manifest during active service, is not otherwise related to active service, and was not caused or aggravated by the Veteran's service-connected HIV.


CONCLUSION OF LAW

Glaucoma of the left eye was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in January 2011, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.

The Veteran was afforded a VA examination in June 2012 in connection with his claim, and a clarifying opinion was obtained in February 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinion, when taken together, are adequate to decide the case because they are predicated on an examination and a review of the claims file at the time of the clarifying opinion, as well as a review of the Veteran's post-service VA treatment records documenting his medical history and any complaints.  The adequate opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in August 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board also finds that there was compliance with the January 2014 remand.  In this regard, the Board had directed the RO/AMC to obtain any outstanding VA treatment records dated from May 2001 to December 2006 and from February 2010 to the present.  Upon remand, the AMC secured VA medical records dated from 2000 to 2014.  Moreover, the remand had directed the RO/AMC to obtain a clarifying medical opinion, which as noted above, was obtained in February 2014.  For these reasons, the Board finds that there was compliance with January 2014 remand directives.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The disorder at issue is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).   Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for left eye glaucoma.

The Veteran has contended that his left eye glaucoma could be due to an incident in service during which he was hit in the eye with a paint canister and paint, resulting in a scratched cornea.  He has also asserted that it could be related to surgeries for eyelid cysts during his active duty service.  In addition, he has claimed that his glaucoma was a side effect of his service-connected HIV medications.  See, e.g., June 2011 notice of disagreement; August 2013 Bd. Hrg. Tr. at 4-5, 9-10.

The Veteran's entrance examination is unavailable for review.  However, on an October 1979 preliminary physical review form for enlistment completed several months before the start of his active duty service, the Veteran indicated that he had no history of eye trouble or wearing glasses or contact lenses.  In September 1981, the Veteran was treated for a complaint of paint in his left eye.  The assessment was a corneal abrasion.  He was given a temporary E-3 (eye) physical profile to last until the eye was clear.  The profile was revised to E-1 the following day, and he was returned to full duty without restrictions; it was noted that the abrasion to the left eye was healed, vision was normal, and the Veteran was without discomfort.

In January 1982, the Veteran was treated for a complaint of swelling to the left eyelid beginning the prior day with no known injury or "FB" (foreign body); visual acuity was measured as 20/20 in both eyes.  The assessment was left eye blepharitis.  

Thereafter, the Veteran was treated for complaints of a left eyelid chalazion, which was removed with recurrences thereafter.  See service treatment records from April and June 1982 (assessment of left upper eyelid chalazion, later removed); August 1982 (recurrence); July and August 1983 (assessment of chronic left upper eyelid chalazion, later removed); October 1983 (recurrence).  A March 1984 physical profile noted a continued E-2 assignment, with no defects or duty restrictions.  A June 1984 memorandum shows that a service medical representative reviewed the Veteran's medical records and determined that a separation physical examination was not required.

During a September 1985 medical examination for enlistment in the Texas Air National Guard, the Veteran denied a history of eye trouble and wearing glasses or contact lenses.  On examination, the Veteran's eyes were found to be normal, with visual acuity of 20/20 in each eye.  A September 1986 National Guard record shows that he sought treatment for a left upper eyelid chalazion.  He reported the history of the active duty left eyelid chalazion ("cyst") at the time of several National Guard examinations.  He otherwise denied a history of eye trouble and was found to have normal eyes on these examinations.  See, e.g., August 1989, August 1993, July 1994, September 1996, and August 1997 National Guard examinations and reports of medical history.

The Veteran was diagnosed as HIV positive in the early 1990s, and he was granted service connection for HIV in an August 2001 rating decision.  See, e.g., June 2000 VA treatment record.  The post-service treatment records show that the HIV has been noted to be asymptomatic.  See, e.g., VA treatment records from August 2006, October 2010, September 2012, February 2013.  VA treatment records also show that the Veteran was noted to have no HIV-related retinopathy on annual eye examinations and that he used over-the-counter readers for presbyopia.  See, e.g., VA treatment records from December 2004, December 2006, November 2008, and May 2010; see also June 2012 VA examination.

In regard to glaucoma, the VA treatment records beginning around December 2005 show that the Veteran was monitored for glaucoma suspect, without the use of eye drops.  See, e.g., VA treatment records from December 2005; November 2008; November 2009; May 2010 (noting very low suspicion); see also Bd. Hrg. Tr. at 7 (reporting no ongoing eye medications).

The Veteran was afforded a VA eye examination in June 2012 and diagnosed with glaucoma suspect, dating back to December 2005.  The examiner reviewed the VA treatment records prior to the examination and noted that the disorder was untreated and followed with normal intraocular pressure and visual field testing.  The examiner determined that the low suspicion glaucoma suspect was not related to the Veteran's HIV diagnosis in any way, as he had no HIV retinopathy or eye involvement of any type at that time.  The examiner noted that the Veteran had no loss of visual field and excellent best corrected visual acuity (20/20) in both eyes.

In a February 2014 clarifying opinion in response to the Board's remand, the examiner noted review of the claims file and review of the VA treatment records.  She determined that the in-service eye injury and diagnoses, as well as the HIV medication side effects, were not as likely as not related to or the cause of the Veteran's normal tension glaucoma suspect diagnosis.  In so finding, she indicated that the Veteran had no loss of visual field or central acuity loss, as well as no ocular symptoms related to his glaucoma at that time.  The examiner stated that she was unaware of any known causal relationship with any of the in-service eye disorders (corneal abrasions, blepharitis, chalazia, or HIV medications) to open angle glaucoma in the Veteran or any patient.

On review, the Board concludes that the Veteran's glaucoma did not manifest in service or for many years thereafter.  While the Veteran's service treatment records show eye complaints and diagnoses as discussed above, these records do not document or otherwise suggest that the Veteran had glaucoma at the time of separation from service.  In addition, the VA examiner indicated that the Veteran's in-service circumstances were not related to his glaucoma.  The post-service evidence shows that glaucoma suspect was first diagnosed many years after service, and the Veteran has not contended otherwise.  See, e.g., Bd. Hrg. Tr. at 6 (reporting diagnosis around 2007 or 2008).  In fact, the Veteran did not file for service connection for glaucoma until 2010, despite filing his original service connection claim for HIV in 1999.  These considerations weigh against a finding of onset during service or within close proximity thereto.

In addition to the lack of evidence showing that glaucoma manifested during service or within close proximity thereto, the weight of the evidence of record does not link the Veteran's glaucoma to his military service or service-connected HIV.

Significantly, the June 2012/February 2014 VA examiner's opinions weigh against the claim.  These opinions, when taken together, fully address the questions on the possible etiology of the glaucoma, considering the Veteran's contentions, and weigh against the claim on a direct and secondary basis.  The Board affords substantial probative weight to these opinions, taken together, as they are based on the examiner's review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record, and they are supported by detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current glaucoma.  The remainder of the medical evidence does not suggest a link between the Veteran's current glaucoma and service.  

The Board has considered the statements of the Veteran and his representative, including the Veteran's multiple theories of causation.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as an onset of eye problems, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical provider are of greater probative weight than his more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which she relied to form her opinions, and she provided rationale for them.

Similarly, the Board has considered the Veteran's assertion as to a potential link between glaucoma and his use of medications such as Nasonex to assist with his breathing and nasal passages.  See June 2011 NOD (citing internet article).  While the Board acknowledges this submission, there is no evidence of record showing that the general statements in this regard apply to the Veteran's specific case, to the extent that the article supports this argument.  In addition, the record shows that the Veteran has used certain medications, including nasal spray, for his nonservice-connected allergic rhinitis.  See, e.g., August 2001 VA treatment record.  The VA examiner also provided an opinion as to the HIV-related medications, as discussed above.  As such, the Board affords limited probative value to this statement on the issue of a claimed etiology.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.






ORDER

Entitlement to service connection for glaucoma of the left eye, to include as secondary to service-connected human immunodeficiency virus, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


